DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	This Office Action is in response to the paper filed October 22, 2020.  Claim 10 has been amended.  Claims 1-9 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.

Claims 10-17 and 19-21 are currently pending and are allowable.
	
	This Application claims benefit of priority to U.S. Provisional Application No. 62/333111, filed May 6, 2016.

Withdrawal of Rejections:

	The rejection of claims 10-17 and 19-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 10-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Ross et al., and further in view of West, is withdrawn.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Ross et al. and West.
Ross et al. teach a method of forming a multiwell microelectrode array, which is a micro structured electrode array, for measurement of electrical characterizes of electrically active, which are living, cells (Abs.).  The method including forming an array of patterned electrodes on a substrate having traces; attaching the substrate to a microwell plate; and providing a connection to the array of patterned electrodes from a microcontroller, which is a device that controls the microelectrode array, to measure electrical characteristics of the cells attached to the patterned electrodes, wherein the patterned electrodes are deemed to be arranged and connected in a self-capacitive configuration (Abs.; Fig. 1, 2A-B; Para. 18-19, 21, 34).  The microelectrodes can vary from about 1 to about 500 microns in diameter, have a length of about 1 to about 500 microns, a thickness of about 10 nm to 1 micron, and be spaced about 10 microns to about 1 mm from neighboring microelectrodes (Para. 46-49).  The multiwell microelectrodes plug into a signal processing and data management system which collects and analyzes data generated from the cells, where the entire system connects to a computer for real time software analysis and recording (Para. 19).  

However, as persuasively argued by Applicant in the reply filed on October 22, 2020, Ross et al. and West fail to teach or suggest forming a projective capacitive sensing device that includes an array of patterned electrodes on a substrate, and providing a connection between the array and a microcontroller, as currently claimed.  These limitations, when taken in conjunction with the whole of the claimed method, are not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 10-17 and 19-21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653